Citation Nr: 1748548	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  07-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2009 and February 2015, the Board remanded the appeal for additional development.

The Veteran's representative in the Appellant Brief dated in September 2017 has raised the issue of clear and unmistakable error (CUE) in the April 1977 apportionment decision and in the February 2007 rating decision.  The CUE motions have not been considered by the Agency of Original Jurisdiction (AOJ) and there is no adverse determination on the issue of CUE in either the April 1977 or February 2007 decisions.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the appeal period, neither the lay nor the medical evidence more nearly reflects and does not exceed occupational and social impairment with reduced reliability and productivity due to the severity, frequency, and duration of psychiatric symptoms.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran VA PTSD examinations, which are adequate.  The Board finds that the VA examination reports described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Evaluations

The Veteran seeks an initial evaluation in excess of 30 percent for PTSD.  The record shows that the Veteran served in the Republic of Vietnam, engaged in combat with enemy, and received awards that included the Vietnam Service Medal with 2 Bronze Stars and the Silver Star, and the Combat Infantryman Badge.  Following service, the Veteran was convicted of murder and incarcerated for much of his life (30 plus years) until paroled in 2006.  After a parole violation (armed robbery), the Veteran was returned to prison in 2008 and this is where he resides at present.  His appeal has been advanced on docket due to terminal illness.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

All mental disorders, Diagnostic Codes 9201 through 9440, are evaluated pursuant to the rating schedule set out at 38 C.F.R. § 4.130.  The Veteran's mental disorder was assigned Diagnostic Code 9411.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in rating schedule for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Analysis

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for PTSD.  Neither the lay nor the medical evidence more nearly reflects occupational and social impairment with reduced reliability and productivity due to PTSD symptoms.  38 C.F.R. § 4.1.

During VA treatment in September 2006, the Veteran reported a 35 year history of flashbacks, nightmares, excessive guilt, rumination, intrusive thoughts, disturbed concentration, sleep disturbances, social withdrawal, fatigue, hypervigilance/hyperarousal/excessive startle, suicidal ideations (last one in 2002), panic attack (occurring 1-2 times a week and lasting about 1 hour).  PTSD and major depressive disorder, moderate to severe, without psychotic features was diagnosed.  A GAF score of 45 was assigned.  Medications were prescribed.  Soon thereafter, on follow-up visit in October 2006, the Veteran reported improved sleep (6 hours a night improved from 2-4 hours); and decreased rumination; improved social interactions (I found someone I can talk to about my past-my brother-in-law); improved panic attacks (3 times a month); nightmares (1 time a month from almost every night); flashbacks (about every 2 weeks from daily); and depression.  The Veteran reported that he was bothered by sleep onset delay of 2 hours, poor concentration, tardiness to work due to oversleeping, anhedonia (not wanting to go to work), and excessive guilt.

Report of VA examination dated in December 2006 reflects a history of having few friends and little contact with strangers and avoiding them when possible.  The Veteran complained of little interest in leisure activities.  He denied current suicidal ideations.  Although he reported past episodes of physical violence (fights) after service to include killing someone with a gun during a fight, he did not report any periods of violence in prison or after since his recent release.  Mental status exam showed poor eye contact.  Affect was blunted, but not flat.  Mood was anxious and depressed.  Thought processes were preoccupied with guilt concerning actions during military service.  The diagnosis was PTSD and recurrent major depressive disorder, severe, without psychotic symptoms.  A GAF score of 51 was assigned.

Prison mental health records dated 2008 to 2013 reflect ongoing counselling and medication management for PTSD and generalized anxiety disorder.  Throughout this time, the Veteran was oriented in all spheres, with intact memory, appropriate speech, appropriate thoughts, minimal to no sleep complaints, or suicidal/homicidal thoughts or plans.  Often his mood was euthymic mood and affect appropriate.  The Veteran was noted to have hypervigilance, hyperstartle, and avoidant behavior.  However, he functioned independently in personal hygiene and daily tasks, and managed to maintain social interactions that were minimal by choice.  The Veteran had occasional complaints of flashbacks with olfactory triggers.  A February 2013 note indicated decreased concentration, decreased energy, crying spells, decreased appetite, hyperstartle, feelings of guilt  Although the Veteran was distraught, and needed prompts to perform hygiene and daily tasks, he maintained social relationships, a GAF score of 70 was assigned suggesting mild symptoms overall.  A January 2013 note indicated that the Veteran was in good spirits overall.  Notes dated in October and December 2012 note indicated that the Veteran played cards and watched TV, and was feeling better since he had heard from his sister-he denied flashbacks and nightmares for the past few weeks.  A September 2012 note shows mood was euthymic although he had had depressed mood on earlier visits along with anxiety and irritability, which the examiner reported was secondary to other medical issues.  Although prison mental health records show that the Veteran had at times blunted affect, he did not have a flattened affect and functioned independently.  A February 2011 note shows a GAF score of 65-70 and the comment that there were no PTSD symptoms in last 9 months to include nightmares and flashbacks.

Report of VA examination dated in January 2017 reflects a diagnosis for PTSD under the DSM-V manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  By history, he was moved to the current correctional facility in the past 6 months due in part to afford his family (mostly siblings) the opportunity to visit.  He reported that he has one 42 year old daughter and one grandchild but has not had contact with them since 2008 when re-incarcerated.  His parents are deceased and he is the youngest of 7.  He reported having some friends, but this is limited due to his incarceration.  He reported that he has adjusted well to the current facility and is currently living in a two man room in the healthcare dormitory.  The Veteran reported that he spent 31 years in prison for a murder charge and was paroled in 2006, but 22 months later he reported that he was high on drugs and he along with another man robbed a pharmacy.  The Veteran was given 25 years for this crime in addition to violating his parole on the previous charge of murder.  He last worked in 2008 which ended with his re-incarcerated-he noted that when he was out of prison in 2006 he started a landscaping company but soon after was back into drugs and crime.  He has worked some at the various prisons but is not currently working due to his cancer diagnosis.  He denied any disciplinary problems since being incarcerated and noted that he does well in the controlled environment and when not on drugs.  He noted that he has now been sober for over 8 years and takes pride in this and that he is "nauseated" even talking about drugs nowadays.  The Veteran's PTSD symptoms were depressed mood, anxiety, and chronic sleep impairment.  Mental status evaluation shows that the Veteran was fully oriented to all spheres; he was pleasant, cooperative, and appeared forthright in his responses; and he wore his prison issued uniform and was well groomed.  Mood was mildly dysphoric with congruent affect.  He denied any suicidal/homicidal plans or intent, although acknowledged that due to his terminal illness diagnosis he sometimes feel that he would rather die.  His thought processes were linear and there was no evidence of a thought disorder.  Attention and concentration appeared intact. Intelligence was in the average range.  The examiner stated as follows:

An accurate assessment of PTSD is complex at this time, due to his current incarceration, making it difficult to determine what symptoms and impairment would be present if he were not living in this controlled type environment.  However, he does report continued symptoms that warrant a PTSD diagnosis and it is therefore continued.  He also presents with some additional depressive symptoms that appear to have a varied etiology, but mostly stem from his physical health state, his prolonged history of drug use, incarceration, and in some ways an extension of his reported PTSD.  He is diagnosed with Opioid Use Disorder, In Sustained Remission, In a Controlled Environment, as clearly the drugs have had a negative impact on his life, his moods, and his current situation of being incarcerated.  He seems to function better in a controlled environment, where he cannot readily access drugs.  He is terminally ill by his report, and is trying to seek some positives in his life at this time.  He noted that he is saving soda tops for a program for kids with cancer, he wrote former President Obama and received a letter back encouraging him to do better despite his past obstacles, and he is maintaining some relationships with his siblings.  He admits that the drugs "consumed me" and that he regrets the problems that have developed as a likely result of his drug use.  It is unclear to this examiner what relationship his past drug use has on his PTSD, the Veteran claims that he turned to heroin shortly after Vietnam because he couldn't sleep, was waking up in sweats, and having some intrusive memories of Vietnam.

Here, the Board finds that the severity, frequency, and duration of symptoms supporting the assignment of an evaluation in excess of 30 percent are not more nearly met.  At his 2006 VA examination, the examiner noted social and occupational impairment due to detachment and anhedonia, and indicated that the Veteran appeared to be unable to hold a job due to impaired ability to interact with others and frequent intrusive thoughts.  The Board finds that the examiner's finding that the Veteran was unable to hold a job unsupported by the examination findings as there is no explanation how his detachment and anhedonia actually cause impaired reliability and productivity (or worse).  Moreover, this is incongruous with the Veteran's report on VA examination in 2017 that he started a landscaping company in 2006 when he was released prison.

Also, "deficiencies in most areas" are not shown.  During the appeal period, there are no mental status findings for flattened affect, or impaired thinking or speech, suicidal ideation, obsessional rituals, panic attacks more than once a week, memory impairment, or disturbances of motivation.

The evidence shows that the Veteran has maintained effective relationships although they are impaired.  At his 2006 VA examination, the examiner noted impaired ability to maintain relationships due to detachment and anhedonia, but the evidence further shows that the Veteran was able to maintain effective relationships.  For instance, at the time of his 2006 VA examination, he lived with a sister-sharing her domicile, and described his relationships with his siblings as adequate.  At this time, he also reported a good relationship with a woman he recently began dating and that, although he avoided stranger, he had a few friends.  At this 2017 VA examination, it was noted that the Veteran was able to be relocated closer to his family so they could visit him.

To the extent that the record shows hypervigilance and/or hyperarousal symptoms, the evidence is vague and nonspecific although the VA examiner in 2006 noted that hypervigilance leg to impaired trust of others.  Here, neither the lay nor the medical evidence suggests the severity, frequency, or duration of symptoms productive of occupational and social impairment with reduced reliability and productivity (or worse).

Although the evidence shows symptoms of anxiety and depression, the Veteran did not have panic attacks more than once a week or depression causing disturbances of motivation.  The Veteran was able to function independently, appropriately and effectively during this appeal.  Notably, prison mental health records dated between 2008 and 2013 show that he was able to function independent in hygiene and daily tasks and has social contacts although minimal.  The Veteran has not been a danger to himself or others; he has consistently denied suicidal and homicidal thought during the appeal period.  Although the Veteran reported anhedonia, the Veteran has not had disturbances of motivation where he does nothing, or stays home/confined due to depressive symptoms including anhedonia.  A February 2008 VA treatment note shows that the Veteran reported enjoyment of gardening and performing yardwork for a church.  A March 2008 VA treatment shows that he helped his sister with household chores on some days and would drive.  At his 2017 VA examination, the Veteran reported saving soda tops for a kids cancer program, writing to former President Obama, and maintaining some relationships with his siblings.  These activities suggest no significant disturbances of motivation.

The Board has considered the Veteran's nightmares.  In March 2008, he reported that could occur 3-4 times a month or 2 months could elapse without any symptoms.  A prison mental health note dated in February 2011 reflects that he had had no nightmares in 9 months although he later reported again having nightmares in July 2011.  Recurrent distressing dreams (i.e. nightmares) were noted on VA examination dated in January 2017, but the examiner specifically found that the Veteran had occupational and social impairment with only occasional decreases in work efficiently and intermittent inability to perform occupational tasks and he had generally satisfactory functioning with normal routine behavior, self-care and conversation.  There is no indication that nightmares are of the severity, frequency, or duration to cause occupational and social impairment reduced reliability and productivity (or worse).  Nightmares appear to be sporadic-not frequent.  While nightmares certainly impair sleep, there is no indication that nightmares led to other impairment of functioning, such as, flattened affect, speech abnormality, increased anxiety/depression, panic attacks or disturbances of mood, difficulty in understanding complex commands, or memory problems associated with completing tasks.  The Veteran has been shown to function independently and appropriately throughout the appeal period.

To the extent that nightmares cause sleep impairment, fatigue, and/or concentration problems, the mental status evaluations of record show essentially intact concentration and attention throughout the appeal period.  There is no indication these symptoms have caused abnormalities in thinking, speech, or psychomotor functions, or motivational disturbances.

The Board has considered the Veteran's symptoms flashbacks.  VA treatment note dated in March 2008 shows complaints of daytime flashbacks that occur with odors primarily or when he sees "certain people" [Asians].  While prison mental health records dated since 2011 show occasional complaints of flashbacks, the Veteran had no specific complaints of flashbacks on VA examination in January 2017 suggesting that they were not severe, frequent, or long in duration although recurrent, involuntary, and intrusive distressing memories were noted.  There is no indication, lay or medical, that flashbacks cause occupational and social impairment with reduced reliability and productivity (or worse).

The Board has considered the GAF scores of record.  Between 2006 and 2008, the GAF was mostly between 51 and 60, except for an October 2006 VA treatment note showing a GAF score of 45.  Since 2013, a GAF score of 65 to 70 has been assigned.  Overall, the Board finds that these scores in the context of the entire record reflect serious symptoms, but are not indicative alone of symptomatology commensurate with the next higher evaluation.

The Board has considered the labels assigned by medical professionals, such as, severe or moderately severe.  However, the Board believes that these must be evaluated in the context of the contemporaneous complaints and findings, which in this case do not more nearly reflect the schedular criteria for the next higher evaluation as explained and discussed above.

The Veteran's representative argues that a either 70 or 100 percent evaluation is warranted because the Veteran, highly decorated, had no history of drug use prior to Vietnam service and his substance abuse is more likely than not a result of stress exposure and coping with PTSD.  She argues that his criminal behavior and poor impulse control support a higher evaluation.  The Board disagrees.  The record shows that the Veteran reported at his 2006 VA examination a history of "involvement with authorities on several occasions including car theft (joy riding) at age 14 or 15 shoplifting and fighting."  This history shows his criminal behaviors pre-dated military service and diagnosis of PTSD.  Also, although the Veteran appears to have been abusing substances during his parole (2006-2008), he did not appear to have reduced reliability and productivity due to PTSD symptoms.  In this regard, the record shows that the Veteran had a landscaping business, adequate relations with siblings, a romantic relationship, and a few friends.  The Board does not accept that drug abuse alone, absent other supporting evidence, demonstrates the existence of occupational and social impairment that meets the criteria for a higher rating.  Notably, the Veteran has had no episodes of impaired impulse control since his re-incarceration in 2008.  Furthermore, VA examination dated in January 2017 shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In this case, as explained above, the complaints and findings do not support the presence of occupational and social impairment with reduced reliability and productivity due to PTSD symptoms-or in other words, the criteria for a higher evaluation.

The Board finds that the lay and medical evidence is entitled to probative weight.  However, the Board assigns greater probative value to the mental status examination findings and that lay evidence which specifically addresses the severity, frequency, and duration of symptoms (rather than merely the presence of symptoms).  In this case, the evidence does not more nearly show occupational and social impairment with reduced reliability and productivity, as discussed and explained above.

On balance, the weight of the evidence is against the claim.  Therefore, the claim is denied.  Although separate evaluations may be assigned for separate periods of time based on the facts found-in other words, the evaluations may be "staged," the Board finds that the factual findings do not show a distinct period where the service- connected disability exhibited symptoms that would warrant a different rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An initial evaluation 30 percent for PTSD is denied.


REMAND

The Veteran's representative in the Appellant Brief dated in September 2017 raised the issue of entitlement to TDIU.  A claim for TDIU is part-and-parcel of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Remand is sought by the Veteran's representative to fully develop the claim.

Accordingly, the matter is REMANDED for the following action:

1.  The AOJ should issue to the Veteran a letter on the evidence necessary to establish a claim for TDIU and take appropriate action to develop the claim for TDIU.

2.  All updated treatment records should be obtained and associated with the record.

3.  The Veteran should be scheduled for a VA examination of his service connected disorders to address the functional impact of these disorders for the purpose of evaluating entitlement to TDIU.  The claims file must be reviewed and the review noted in the report. 

For TDIU purposes, the following is requested.

(a)  The examiner should obtain a history from the Veteran on his day-to-day activities.

(b)  The examiner should ask the Veteran to describe in his own words the functional impact of his service-connected disorders on his ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected disorders on his ability to perform the physical and mental acts required for employment.  With regard to mental acts, the examiner should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displays objective signs of sleep impairment and, if so, whether this is due to service connected disorder.  The examiner should indicate the effect, if any, of the Veteran's medications and/or treatment for service-connected disability on his ability to perform the physical and mental acts required for employment.  The examiner should indicate whether the Veteran has had any medical restrictions imposed on his activities due to service-connected disorders.

The examiner should refrain from commenting on whether the Veteran is employable.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefits sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014)




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


